NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MARY CUDJOE,
                                                           Civ. No. 18-10158
        Plaintiff,
                                                           OPINION
   v.

VENTURES TRUST 2013 I-H-R BY
MCM CAPITAL PARTNERS, LLLP f/k/a
MCM CAPITAL PARTNERS, LLC et al.,

        Defendants.

WILLIAM BRAUKMANN and
KIMBERLY BRAUKMANN,

        Third-Party Plaintiffs,

   v.

FAY SERVICING et al.,

        Third-Party Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

        This matter comes before the Court upon the Motions to Dismiss filed by Defendant

Bank of America, N.A. (“Bank of America”) (ECF No. 88) and Defendant BSI Financial

Services (“BSI”) (ECF No. 94) (collectively, “Moving Defendants”). Plaintiff Mary Cudjoe

(“Plaintiff”) opposes both Motions. (ECF Nos. 96, 102.) The Court has decided the Motions on

the written submissions of the parties, pursuant to Local Civil Rule 78.1(b). For the reasons

stated herein, each Motion is granted in part and denied in part.



                                                 1
                                         BACKGROUND

       As the facts of this case are familiar to the parties and have been described at greater

length elsewhere (see 1st Mot. to Dismiss (“MTD”) Op. at 2–4, ECF No. 44; 2d MTD Op. at 2–

4, ECF No. 64), the Court will provide only a brief summary of Plaintiff’s contentions.

Plaintiff’s property was encumbered by a note and mortgage. (2d Am. Compl. ¶¶ 15, 17, ECF

No. 79.) The note and mortgage were first held by Defendant Bank of America and were

eventually serviced by Defendant BSI. (Id. ¶¶ 17, 25.) When Plaintiff first fell into arrears,

various Defendants falsely told her that she could not receive a loan modification and attempted

to force her into a short sale. (Id. ¶¶ 24, 26–35, 55.) When a short sale proved infeasible, various

Defendants forced Plaintiff to lease the property to Defendants William and Kimberly

Braukmann. (Id. ¶¶ 40, 43–52.)

       Plaintiff filed the initial Complaint on June 5, 2018. (ECF No. 1.) Since then, the Court

has decided several motions to dismiss. On February 26, 2019, the Court granted in part and

denied in part a Motion to Dismiss filed by Defendant Bank of America. (1st MTD Order, ECF

No. 43.) On April 12, 2019, Plaintiff filed an Amended Complaint. (ECF No. 54.) On May 15,

2019, the Court granted in part and denied in part a Motion to Dismiss the Amended Complaint

brought by Defendant Ventures Trust 2013 I-H-R by MCM Capital Partners, LLLP, formerly

known as MCM Capital Partners, LLC (“Ventures Trust”). (2d MTD Order, ECF No. 64.)

       Plaintiff filed the Second Amended Complaint on May 22, 2019 (ECF No. 66) but later

realized she had submitted an incorrect version (see Letter, ECF No. 74) and filed a corrected

version on June 14, 2019 (ECF No. 79). The Second Amended Complaint alleges the following

causes of action: (1) violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692e, against Defendant BSI (2d Am. Compl. ¶¶ 56–61); (2) violation of the New Jersey
                                                 2
Consumer Fraud Act (“NJCFA”), N.J.S.A. § 56:8-2, against Defendants Bank of America and

BSI (2d Am. Compl. ¶¶ 62–69); (3) fraud in the inducement against Defendant BSI (id. ¶¶ 70–

78); (4) negligent misrepresentation against Defendant BSI (id. ¶¶ 79–87); and (5) civil

conspiracy against Defendants Bank of America and BSI (id. ¶¶ 88–97). 1 On July 22, 2019, the

Court issued a Memorandum Order addressing a Motion to Dismiss the Second Amended

Complaint brought by Defendant Ventures Trust. (ECF No. 95.)

       Defendant Bank of America filed its Motion to Dismiss on June 28, 2019. (ECF No. 88.)

Plaintiff opposed on July 22, 2019 (ECF No. 96), and Defendant Bank of America replied on

July 26, 2019 (ECF No. 98). Defendant BSI filed its Motion to Dismiss on July 22, 2019. 2 (ECF

No. 94.) Plaintiff opposed on August 7, 2019 (ECF No. 102), and Defendant BSI replied on

August 12, 2019 (ECF No. 106). These Motions are presently before the Court.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court should

conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the

court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to

strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court must

1
  The Second Amended Complaint also alleges claims against non-moving Defendants. (See id.
¶¶ 56–100.)
2
  This Motion is untimely. The parties stipulated to a deadline of July 22, 2019 (see Stipulation,
ECF No. 70), but the Court instead ordered a deadline of June 14, 2019 (Letter Order, ECF No.
73). Nevertheless, the Court will address the untimely filed Motion on its merits.
                                                 3
assume the veracity of all well-pleaded factual allegations and “determine whether the facts are

sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 210–11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641

F.3d at 563. If the complaint does not demonstrate more than a “mere possibility of misconduct,”

it must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir.

2009) (quoting Iqbal, 556 U.S. at 679).

     Allegations of fraud require more detailed pleading. “In alleging fraud or mistake, a party

must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

9(b). A plaintiff “must allege who made a misrepresentation to whom and the general content of

the misrepresentation.” Travelers Indem. Co. v. Cephalon, Inc., 620 F. App’x 82, 85–86 (3d Cir.

2015) (quoting Lum v. Bank of Am., 361 F.3d 217, 224 (3d Cir. 2004)). The particularity

standard ensures that “defendants [are placed] on notice of the precise misconduct with which

they are charged, and [are safeguarded] against spurious charges of immoral and fraudulent

behavior.” Id. (citing Lum, 361 F.3d at 223–24).

                                          DISCUSSION

        Much of the ground of the present Motions to Dismiss has already been trod in previous

Opinions, particularly in the Court’s February 26, 2019 Opinion. (See 1st MTD Op. at 5–9.) The

Court therefore incorporates its prior reasoning and addresses in detail here only novel issues.

I.      Count 1: Plaintiff’s FDCPA Claim is Barred by the Statute of Limitations

        The Court has already found,

        An FDCPA claim must be brought within one year of the alleged violation. The
        latest arguably relevant event of the Complaint occurred on September 6, 2016,
        when Plaintiff signed the lease with Braukmann Defendants; false or misleading
        representations in violation of FDCPA, § 1692e, would have occurred before that
        date. The Complaint was filed June 5, 2018, well over a year later and therefore
                                                  4
        outside the limitations period provided by statute.

(1st MTD Op. at 5 (internal citations omitted); see also 2d MTD Op. at 8 (quoting the same

language).) As explained in the Court’s previous Opinion, equitable tolling and the continuing

violation doctrine are inapplicable to this action. (1st MTD Op. at 5–6.) And Plaintiff’s argument that

“the acts and omissions of [some] Defendants extended well into 2017” (Pl.’s Opp’n to Def. BSI’s

MTD at 7) has already been considered and rejected. (2d MTD Op. at 8 n.4.) Plaintiff’s FDCPA

claim is therefore dismissed due to the statute of limitations.

II.     Count 2: Plaintiff States a Claim Under the NJCFA

        The Court has previously found that the allegations contained in previous Complaints

have stated a claim under the NJCFA. (See 1st MTD Op. at 6–7; 2d MTD Op. at 8–9; Mem.

Order at 1–2.) 3 Here, Moving Defendants make three new arguments for why Plaintiff’s NJCFA

claim should be dismissed; none are persuasive.

        First, Defendant Bank of America argues that Plaintiff fails to plead intent. (Def. Bank of

America’s MTD at 6–8.) But under the NJCFA, “[o]ne who makes an affirmative

misrepresentation is liable even in the absence of knowledge of the falsity of the

misrepresentation, negligence, or the intent to deceive.” Gennari v. Weichert Co. Realtors, 691

A.2d 350, 365 (N.J. 1997). 4

        Second, Moving Defendants claim that Plaintiff fails to plead an ascertainable loss. (Def.


3
  The Court has specifically rejected the argument, now advanced by Defendant BSI, that the
economic loss doctrine bars this claim. (See Def. BSI’s MTD at 9–10; 1st MTD Op. at 7 n.4.)
4
  Defendant Bank of America’s citations to the contrary make only passing mention of intent.
See Real v. Radir Wheels, Inc., 969 A.2d 1069, 1079 (N.J. 2009) (concluding that individual
“intentionally had engaged in unconscionable commercial practices” but not otherwise
discussing intent); New Jersey Model Civil Jury Charge 4.43 at 6 (revised Dec. 2011) (“A
‘misrepresentation’ is a statement made to deceive or mislead.”). These stray remarks are not
enough to shake Gennari’s thoughtful discussion concluding that intent is not required to show a
misrepresentation under the NJCFA. See Gennari, 691 A.2d at 365–66.
                                                5
Bank of America’s MTD at 8–9; Def. BSI’s MTD at 8–9.) A loss of title or equity in one’s

residence suffices to establish ascertainable loss. D’Agostino v. Maldonado, 78 A.3d 527, 542

(N.J. 2013). And the loss “must be presented with some certainty demonstrating that it is capable

of calculation,” rather than being “hypothetical or illusory.” Thiedemann v. Mercedes-Benz USA,

LLC, 872 A.2d 783, 792–93 (N.J. 2005) (emphasis added). Thus, at the motion-to-dismiss stage,

a plaintiff need only show that she suffered a loss that is ascertainable; she is not required to

actually ascertain the loss by presenting a specific dollar amount. In this case, Plaintiff claims to

have lost the use of her residence. (2d Am. Compl. ¶ 50.) Such a loss is clearly capable of

calculation, so Plaintiff adequately alleges an ascertainable loss.

        Finally, Moving Defendants assert that Plaintiff has not pled causation to connect

Moving Defendants’ alleged conduct with Plaintiff’s loss. (Def. Bank of America’s MTD at 9;

Def. BSI’s MTD at 9–10.) To the contrary, the Second Amended Complaint states that various

Defendants misled Plaintiff so that she would lease her property and that, as a result, she leased

the property and now no longer has the use or enjoyment of it. (2d Am. Compl. ¶¶ 46–47, 52.)

Defendant Bank of America argues that “the subsequent alleged acts of the other defendants

have broken the chain of causation” between Defendant Bank of America’s actions and

Plaintiff’s loss. (Def. Bank of America’s MTD at 9.) But Plaintiff alleges that various

Defendants worked simultaneously and in a coordinated fashion to deprive her of her property.

(See, e.g., id. ¶ 52.) For these reasons, Plaintiff has stated a claim as to Count 2.

III.    Counts 3 and 4: The Economic Loss Doctrine Bars Plaintiff’s Claims for Fraud in
        the Inducement and Negligent Misrepresentation

        Defendant BSI seeks to dismiss Plaintiff’s fraud in the inducement and negligent

misrepresentation claims. These claims were previously dismissed against other Defendants due


                                                   6
to the economic loss doctrine. (1st Op. at 7–9.) As the Court explained at the time, “the

economic loss doctrine provides that, when parties have entered into a contract, contract law

rather than tort law governs disputes within the subject matter of the contract, and a party cannot

use a tort claim to bypass the legal relationship created by the contract.” (Op. at 7 (citing Saltiel

v. GSI Consultants, Inc., 788 A.2d 268, 280–81 (N.J. 2002)).)

       Here, Defendant BSI does not explicitly raise the economic loss doctrine as a reason to

dismiss these counts. However, Defendant BSI does discuss the duties giving rise to the relevant

causes of action. (See, e.g., Def. BSI’s MTD at 11 (“[P]laintiff is required to also plead the

existence of a duty to disclose.”),13 (“An essential element [is] that the defendant owed a duty of

reasonable care in communication. [Additionally,] a lender has no fiduciary duty to negotiate a

forbearance or modification.”).) The economic loss doctrine is based on the premise that

contracting parties typically do not owe each other legal duties outside of those provided by

contract law. Saltiel, 788 A.2d at 279 (“[P]laintiff has not pled and supported a cause of action

sounding in tort, and has failed to establish that [defendants] owed an independent duty to

plaintiff outside the scope of the contract . . . .”). Simply put, the Court cannot discuss Defendant

BSI’s duties to Plaintiff without bumping into the economic loss doctrine, particularly given the

Court’s obligation to make consistent legal rulings within a single case. See Krys v. Aaron, 106

F. Supp. 3d 472, 480 (D.N.J. 2015) (summarizing the law of the case doctrine).

       As decided previously, Defendant BSI’s obligations to Plaintiff arose from contract law,

so the economic loss doctrine bars the tort claims of fraud in the inducement 5 and negligent

misrepresentation.

5
  As the Court noted in its prior Opinion, the economic loss doctrine does not bar all fraud in the
inducement claims, but it does bar such claims in the kinds of factual scenarios asserted by
Plaintiff. (1st Op. at 7–8.)
                                                  7
IV.    Count 5: Plaintiff Fails to State a Claim for Conspiracy

       The Court’s first Motion to Dismiss Opinion stated:

       Civil conspiracy occurs when “two or more persons act[] in concert to commit an
       unlawful act, or to commit a lawful act by unlawful means, the principal element
       of which is an agreement between the parties to inflict a wrong against or injury
       upon another, and [commit] an overt act that results in damage.” However, “an
       allegation of parallel conduct and a bare assertion of conspiracy will not suffice”
       to overcome a motion to dismiss. In this case, the Complaint says only that
       Defendant Bank of America and others “conspired to force Plaintiff to lease the
       subject property to [Braukmann Defendants].” Without further factual details
       showing an agreement, Plaintiff’s conspiracy claim fails.

(1st MTD Op. at 9 (internal citations omitted); see also 2d MTD Op. at 10 (quoting some of the

same language and arriving at the same conclusion).) The Second Amended Complaint uses the

same conclusory language of “conspiracy.” (2d Am. Compl ¶¶ 91–94 (alleging that various

Defendants “conspired,” “continued the conspiracy,” and “furthered the conspiracy”).)

Additionally, it states that Defendant Bank of America “devised a scheme” with Defendant

Keller Williams Monmouth/Ocean (“Keller Williams”) (id. ¶¶ 90, 95 (asserting “a scheme

enacted by the Defendants”)), but this language gets us no farther than the term “conspiracy”

does. The Second Amended Complaint also states that “a contractual agency relationship was

formed” between these two Defendants and that “[Defendant] Keller Williams was acting on the

specific instructions of [Defendant Bank of America].” (Id. ¶ 89.) While these allegations could

help to show a conspiracy, important factual details are still missing: the parameters of the

contractual agency relationship, when it was formed, whether it was established in some written

document, what Defendant Bank of America’s specific instructions were, when they were made,




                                                 8
and whether they were in writing. 6 Without facts answering at least some of these questions,

Plaintiff’s general statements do not amount to stating a claim for conspiracy.

                                         CONCLUSION

        For the foregoing reasons, the Motions to Dismiss are granted in part and denied in part.

An appropriate Order will follow.


Date:    8/16/19                                               /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




6
 Plaintiff alleges that “[Defendant Bank of America] instructed [Defendant] Keller Williams to
sell the property to get Plaintiff out of the house as soon as possible.” (2d Am. Compl. ¶ 90.) It is
not clear whether these are the specific instructions previously mentioned.
                                                   9
